United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 23, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50336
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

JOSE JIMENEZ-RENTERIA

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 3:04-CR-1377-ALL-FM
                       --------------------

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose Jimenez-Renteria unconditionally pleaded guilty to

unlawful presence in the United States after deportation.         He was

sentenced to 70 months of imprisonment.       He appeals his sentence.

     Jimenez-Renteria argues that his modified presentence

investigation report (“MPSR”) was the only source used by the

district court to establish that he had a prior aggravated

robbery conviction.   He contends that the MPSR was insufficient

to establish that this prior conviction was a “crime of violence”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 05-50336
                                 -2-

under U.S.S.G. § 2L1.2(b)(1)(A)(ii).    Jimenez-Renteria also

asserts that the district court should have applied the

categorical approach set forth in Taylor v. United States, 495

U.S. 575 (1990).

     The MPSR noted that, on April 7, 2003, Jimenez-Renteria

pleaded guilty to aggravated robbery with a deadly weapon.

Jimenez-Renteria has never denied that he had a prior aggravated

robbery conviction.    Therefore, the district court was free to

adopt that information without further inquiry.    See United

States v. Ramirez, 367 F.3d 274, 277 (5th Cir. 2004).

     Jimenez-Renteria did not object to this enhancement in the

district court and, therefore, review is limited to plain error.

See United States v. Garcia-Mendez, 420 F.3d 454, 456 (5th Cir.

2005).    Because Jimenez-Renteria had a prior conviction for

aggravated robbery which falls within one of the enumerated

definitions of a crime of violence under the application notes to

§ 2L1.2, the 16-level enhancement of Jimenez-Renteria’s sentence

under § 2L1.2(b)(1)(A)(ii) was not plain error.    See § 2L1.2,

comment. (n.1(B)(iii)); Taylor, 495 U.S. at 599; United States v.

Izaguirre-Flores, 405 F.3d 270, 273-275 (5th Cir. 2005), cert.

denied,       S. Ct.     (Oct. 3, 2005) (No. 05-5469).

     For the first time on appeal, Jimenez-Renteria contends that

the “felony” and “aggravated felony” provisions of 8 U.S.C.

§ 1326(b) are unconstitutional.    As Jimenez-Renteria concedes,

this argument is foreclosed by Almendarez-Torres v. United
                          No. 05-50336
                               -3-

States, 523 U.S. 224 (1998), which this court must follow "unless

and until the Supreme Court itself determines to overrule it.”

Izaguirre-Flores, 405 F.3d at 277-78.

     The sentence is AFFIRMED.